DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. As per the remarks of 02/23/2021, a preliminary amendment is filed and cancelled claims 1-46, and added new claims of 47-66. Claims 47-66 are pending.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 47 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 47 of a co-pending application number 17/182,648. This is a statutory double patenting rejection. See claims comparison in the table below.
Claim 47 of the instant application 17/182,584
Claim 47 of a co-pending application 17/182,648 
  A battery-operated device comprising: 
a battery; 
an electronic circuitry configured to be powered by the battery; and 
a converter configured to receive energy from any of a plurality of authorized chargers, and generate power from the energy for charging the battery using the power; 
the battery-operated device configured to: receive information from a charger; determine, based on the received information, that the charger is one of the plurality of authorized chargers; 
in response to determining: receive the energy from the charger; generate, using the converter, the power from the energy received from the charger; 
charge the battery using the power received from the converter; and 
use the battery to power the electronic circuitry.
A battery-operated device comprising: 
a battery; 
an electronic circuitry configured to be powered by the battery; and 
a converter configured to receive energy from any of a plurality of authorized chargers, and generate power from the energy for charging the battery using the power;
 the battery-operated device configured to: receive information from a charger; determine, based on the received information, that the charger is one of the plurality of authorized chargers;
 in response to determining: receive the energy from the charger; generate, using the converter, the power from the energy received from the charger;
 charge the battery using the power received from the converter; and
 use the battery to power the electronic circuitry. 

Claims 48-claim 56 of the instant application is the same as claims 48-56 of the co-pending application 17/182,648. This is a statutory double patenting rejection.
Claims 57-66 of the instant application are the same as claims 57-66 of the co-pending application 17/182,648. This is a statutory double patenting rejection.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859